Title: From Thomas Jefferson to David Hosack, 26 October 1823
From: Jefferson, Thomas
To: Hosack, David


Dear Sir
Monticello
Oct. 26. 23.
The bearer of this letter is mr Randolph, late Governor of this state, and my son in law. proposing to pass a few days of business in New York, and being a stranger there, he naturally wishes to be made known to some of it’s prominent characters, and to no one with more desire than to yourself. altho’  personal acquaintance may not authorise my claiming an introduction for him to you, yet the correspondence with which you have occasionally favored me encorages me to take that liberty. an additional justification will be found in the great worth of his character; and his high degree of general science, and especially in those branches in which you most delight yourself, will render him more acceptable to you. the attentions with which you may be so kind as to favor him will be gratefully acknoleged by myself, and will strengthen the sentiments of esteem and respect which I take pleasure in expressing on this as on every occasion.Th: Jefferson